THEA               NEY    GENERAL




Hon. Homer Garrison, Jr.         OpiriionNo. V-700
Director, Texas Depart-
ment of Public Safety            Re:   Repeal of Article 1150,
Austin, Texas                          Vernon's Penal Code,
                                       relative to stopping,
                                       rendering aid, and giv-
                                       ing Information follow-
                                       ing an accident, by
                                       reason of conflicts be-
                                       tween this statute and
                                       the Uniform Traffic
                                       Code of 1947.
Diar Sir:
          Your recent request for an oplliionby this De-
partment contained the following question:
         'Was Art. 1150, Texas Penal Code, re-
    pealed by The Uniform Act Regulating Traf-
    fic on the Highways (Acts, 1947, 50th Leg.
    ~it96;;o~;;H421) Vernon's Ann. CIV. St.,
       .
            Article 1150 of the Texas Penal Code Is a8 fol-
lows:
          "Whenever an automobile, motorcycle
     or other motor vehicle whatsoever, regard-
     less of the power by which the same may be
     propelleb, or &awn, strikes any person or
     collidee with any vehicle containing a per-
     son, the driver of, and all persons In con-
     trol of such automobile, motor vehicle or
     other vehicle shall stop and ehall render
     to the person struck or to the occupants of
     the vehicle collided with all necessary as-
     sistance Including the carrying of such per-
     son or occupants to a physician, or surgeon
     for medical or surgical treatment, If such
     treatment be required, or if such carrying
     Is requested by the person struck or any OC-
     cupant of the vehicle collided with; ad 8ucb
Bon. Homer Garrison, Jr., page 2   (V-700)


     driver and person having OP assuming auth-
     ority of such driver shall further give to
     the occupant of such vehicle or person
     struck, if requested at the time of such
     striking OP collision OP immediately there-
     after, the number of such automobile, motor-
     cycle or motor vehicle, also the name of the
     owner thereof and his address, the names of
     the passenger or passengers not exceeding
     five in each automobile or other vehicle,
     together with the address of each one there-
     of. Any person violating any provision of
     this.articl.eis punishable by imprisonment
     in the penitentiary not to exceed five years
     or in jail not exceeding one year or by fine
     not exceeding five thousand dol,lfjrs,
                                          or by
     both such fine and imprisonment.
          Pertinent provisions of Article 670ld, Vernon's
Civil Statutes, are:
     "Sec. 38 (a) The driver of any vehicle ln-
     volved in an accident resulting in injury
     to or death of any person shall immediate-
     ly stop such vehicle at the scene of such
     accident or as close thereto as possible but
     shall then forthwith return to and in every
     event shall remain at the scene of the ac-
     cident until he has fulfilled the require-
     ments of Section 40, Every such step shall
     be made without obstructing traffic more
     than Is necessary.
          "(b) Any person falling to stop or
     to comply with said requirements under
     such circumstances shall upon conviction
     be punished by imprisonment in the penlten-
     Mary not to exceed five (5) years or in
     jail not exceeding one (1) year or by fine
     not exceeding Five Thousand ($5,000.00)
     Dollars, or by both such fine and imprison-
     ment.
     Y3ec. 39. The driver of any vehicle ln-
     volved in an accident resulting only in
     damage to a vehicle which is driven or
     attended by any person shall immediately
     stop such vehicle at the scene of such
     accident until he has fulfilled the re-
Hon. Homer Garrison, Jr., page 3   (v-700)


    quirements of Section 40. Every such
    stop shaI.1be made without obstructing
    traffic more than is necessary. Any
    person failing to stop or to comply
    with said requirements under such clr-
    cumstances shall be guilty of a misde-
    meanor.
    "Sec. 40. The driver of any vehicle in-
    volved in an accident resulting in injury
    to or death of any person or damage to
    any vehicle which is driven or attended
    by any person shall give his name,address,
    and the registration number of the vehicle
    he is driving and shall upon request and
    if available exhibit his operator's, com-
    mercial operatorss, or chauffeur's license
    to the person struck or the driver or oc-
    cupant of or person attending any vehicle
    collided with and shall render to any per-
    non injured in such accident reasonable
    assistance, including the carrying, or the
    making of arrangements for the carrying,
    of such person to a physician, surgeon or
    hospital for medical or surgical treatment
    if it is apparent that such treatment is
    necessary or if such carrying is request-
    ed by the injured person.
    "Sec. l.56. All laws or parts of laws in-
    consistent or conflictinn with the orovi-
    slons of this Act are hereby repealed,
     rovided, however, that nothing in this
    !i
     ct is,intended to repeal provisions of
    s v Q   (several I.awsspecified but Arti-
    cle 1150 of the Penal Code is not includ-
  . ed In the group,) (Emphasis supplied)
          By comparing the subject matter of Article
1150 of the Penal Code with that of the above quoted
provisions of Article 67016, it becomes apparent that
the Legislature, in the enacting of such provisions of
Article 6701&, has established a comprehensive law
covering the field of traffic legislation provided for
in Article 1150. Basically, the question of repeal,
whether express or implied, of one statute by another
is one of legislative intent. The enactment of subae-
quent comprehensive legislation such as is found in
Sections 38, 39 and 40, Article 67016, manifests an in-
Bon. Homer Garrison, Jr., page 4   (v-700)


tent on the part of the Legislature to repeal all for-
mer laws upon the subject. By every reasonable construc-
tion, It is clear that the later enactment is intended to
supersede the existing law and the latest legislative ex-
pression prevails.

          We quote the following from Meek v. Wheeler
County, et al, 125 g.W.(2d) 331, 334:
          ‘In the case of Bryan v. gun&berg
     5 Tex. 41.8,424, the Supreme Court of {his
     State announced the rule which, we think,
     is decisive of the issue before us. Such
     rule is in the following language: ‘It un-
     doubtedly is true that a construction which
     repeals former statutes, by implication,
     is not to be favored; and it is also true
     that statutes In par1 materia, and relating
     to the same subject, are to be taken and
     construed together; because it is to be
     inferred that they had one object in view,
     and were Intended to be considered as con-
     stituting one entire, and harmonious sys-
     tem. But when the new statute, in itself,
     comprehends the entire subject, and creates
     a new, entire, and independent sy(Jtem,re-
     specting that subject matter, it is uni-
     versally held to repeal and supercede all
     previous systems and laws respecting the
     same subject matter. 1
          “An even stronger rule than the above
     is to be found in Black on Interpretation
     of Laws, Second Edition, page 355, in the
     f011owing language:
         “‘Even where there is no direct re ug-
    nancy or inconsistency between the earl!i
                                            er
    and the later law, there may in some case8
    be an implied repeal. This result follows
    where the later act revises, amends, and
    sums up the whole law on the particular
    subject to which it relates, covering all
    the ground treated of In the earlier stat-
    ute, and adding new or different provisions,
    and thus plainly shows that it was intended
    to supercede any and all prior enactments
    on that subject-matter, and to furnish, for
    the future, in itself alone, the whole and
Hon. Homer Garrison, Jr., page 5   (V-700)


     only system of statute law applicable to
     that subject.'"
          In State v. Houston Oil Co. of Texas, et al,
194 S.W. 422, 432, it is said:
          "The rule is well settled that, when
     a subsequent statute shows by its context
     that it was intended to embrace all the
     law upon the subject dealt with, such stat-
     ute will, by implication, repeal all former
     laws relating to the same subject. The cor-
     rectness of that rule is not controverted,
     and it is unneces$ary to c1t.eauthorities
     in support of It.
          The following quotation from 39 Tex. Jur.
pages 148, 149 is made in Luse v. City of Dallas, 131
S.W.(2&) 1079, 1084:
         'Where it is apparent that a Statute
    is Intended to embrace all the law upon the
    subject with which It deals, it repeals all
    former laws relating to the same subject.
    Under this rule, a statute that covers the
    subject matter of a former law and is evi-
    dently intended as a substitute for it, al-
    though containing no express words to that
    effect, operates as a repeal of the former
    law to the extent that its provisions are
    revised and its field freshly covered. Ac-
    cordingly, parts of the original act that
    are omitted from the new legislation are to
    be considered as anuulled. If the later
    act is clearly intended to prescribe the
    only rules which should govern, it repeals
    the prior statute, although the twt are
    not repugnant in their provisions.
                                                   set
           Applying the rule of ‘*comprehhenslieness”
out in the above quotations to the situation under oon-
sideration, it is our opinion that Article 1150, Ver-
non's Penal Code, was repealed by The Uniform Act Rs-
 ulating Traffic on the Highways, Article 670ld, Vernon’s
8 Iv11 Statutes.
                      SUMMARY
         When a subsequent statute shows by
lion.Homer Garrison, Jr,, page 6   (V-700)


    its context that it was intended to em-
    brace all the law upon the subject dealt
    with, such statute, by implication, re-
    peals a former law covering the same sub-
    ject.
         Article 1150, Vernon’s Penal Cede,
    dealing with ‘hit and runU drivem, was
    repealed by The Uniform Act Regulating
    Traffic on the Highways, Article 67016,
    Vernon’s Civil Statutes, dealing with the
    same subject.
                                   Your8 very truly,
                             ATTORIIEYOBlWML    OP TEXAS


CBXlwb:mw                    BY




                             APPROVED: